Case 1:19-cr-00144-AKH Document 85 Filed 08/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee a nn ee we eee eee eee x
United States,
Plaintiff,
-against- . SCHEDULING ORDERS
Michols Orsini Quintero,
19 Cr. 144 (AKH)
Defendants.
eS Sh SS SS SS SS hh Su fm SS SS SD xX

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

The parties are hereby ordered to appear for a telephonic pre-trial conference on Monday,

August 3, 2020, at 10:30 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones.

SO ORDERED.

Dated: New York, New York
July 31, 2020

 

 

ALVIN K. HELLERSTEIN, U.S.D.J.
